659 S.E.2d 740 (2008)
O'Marr S. REID
v.
GASTON COUNTY DSS, et al, North Carolina DHHS,
No. 15P08.
Supreme Court of North Carolina.
March 6, 2008.
O'Marr S. Reid, Pro Se.
Sherry Bradsher, for NCDHHS.

ORDER
Upon consideration of the petition filed by Plaintiff on the 11th day of January 2008 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Gaston County:
"Denied by order of the Court in Conference this the 6th day of March 2008."